This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JP MORGAN CHASE BANK,
 3 NATIONAL ASSOCIATION,

 4          Plaintiff-Appellee,

 5 v.                                                                                   No. 33,466

 6 ALAN R. LUCIO,

 7          Defendant-Appellant,

 8 and

 9 CORAZON AT CABEZON
10 HOMEOWNERS’ ASSOCIATION,
11 INC.,

12          Defendant.

13 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
14 George P. Eichwald, District Judge

15 Castle Law Group LLC
16 Elizabeth Mason
17 Albuquerque, NM

18 for Appellee

19 Alan R. Lucio
20 Rio Rancho, NM

21 Pro se Appellant
1                            MEMORANDUM OPINION

2 FRY, Judge.

3   {1}   Summary reversal was proposed for the reasons stated in the calendar notice.

4 No memorandum opposing summary affirmance has been filed, and the time for doing

5 so has expired. REVERSED.

6   {2}   IT IS SO ORDERED.




7
8                                        CYNTHIA A. FRY, Judge

9 WE CONCUR:



10
11 RODERICK T. KENNEDY, Chief Judge


12
13 JONATHAN B. SUTIN, Judge




                                            2